WHITING, J.
This is an action in replevin. Verdict and judgment were for the plaintiff. Upon this appeal the only matter urged by the appellant is the alleged insufficiency of the evidence to support the verdict. Inasmuch as the record does not show, any motion for directed verdict, the only manner in which the insufficiency of this evidence could be called to the attention this court would be through an assignment assigning as error the overruling of appellant’s motion for new trial. No such assignment appearing in appellant’® brief, this court has no jurisdiction to consider the alleged insufficiency of the evidence.
The judgment and order appealed from are affirmed.